Citation Nr: 1704618	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and the medication taken for PTSD.

3.  Entitlement to a disability rating in excess of 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.  He also had an unverified period of service in the Reserve during the 1980s.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in May 2009, November 2009, and January 2010.

The May 2009 rating decision denied service connection for hypertension, the November 2009 rating decision denied a disability rating in excess of 30 percent for PTSD, and the January 2010 rating decision declined to reopen the Veteran's claim for service connection for tinea pedis.

The Board remanded the claims in November 2013 and January 2015 for additional development.  As discussed below, additional development is required, and thus, discussion of VA's compliance with the directives of the previous remands is not necessary at this time.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in August 2012.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand of the Veteran's claims is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claims.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

First, the Board noted in its January 2015 remand that VA has not taken any action to obtain records of the Veteran's treatment at Arkansas Primary Care Clinic, which the Veteran identified in a November 2013 VA Form 21-4142 (Authorization to Disclose Information to VA), in accordance with 38 C.F.R. § 3.159(c)(1) and the Board's November 2013 remand directives.  An April 2010 letter from Dr. D.L. at Arkansas Primary Care Clinic indicates that the Veteran is a patient at the facility, but complete records of his treatment have not been associated with the claims file.

In correspondence dated in March 2015, VA asked the Veteran to authorize VA to obtain records of his treatment at Arkansas Primary Care Clinic and provided VA Forms 21-4142 and 21-4142a (General Release for Medical Provider Information to VA) for his convenience.  In February 2016, the Veteran submitted a signed VA Form 21-4142; however, VA has not obtained treatment records from Arkansas Primary Care Clinic.

In light of the foregoing, the Board finds that a remand is necessary to ask the Veteran to submit another valid VA Form 21-4142 or provide records of his treatment at Arkansas Primary Care Clinic.  Doing so would ensure substantial compliance with the directives of the Board's November 2013 and January 2015 remands.  See generally Stegall, 11 Vet. App. at 268.

Second, the Board notes that an August 1999 Social Security Administration (SSA) form (Form SSA-1152) has been associated with the claims file, but the record is unclear as to whether there are additional, outstanding SSA records that have not been associated with the Veteran's file.  VA's duty to assist the Veteran in the development of his claim includes making a reasonable effort to acquire a copy of any decisions issued by the SSA with regard to disability benefits and the supporting medical documents on which any such decisions were based.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, on remand, VA must request that SSA provide a copy of all the Veteran's materials, to include medical records and disability benefits determinations.

In addition, the most recent VA treatment records in the Veteran's file are dated in July 2016.  On remand, all pertinent, outstanding VA treatment records should be associated with the claims file.

Further, in light of records that show that the Veteran may have served in the Reserves during the 1980s, the Board finds that reasonable efforts should be made to identify the Veteran's period(s) of Reserve service and associate with the claims file any outstanding records related to that service while on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide, or authorize VA to obtain, records of his treatment at the Arkansas Primary Care Clinic, P.A., which was identified in a November 2013 VA Form 21-4142.  All development efforts should be documented and any negative responses should be associated with the claims file.

2.  Contact SSA and request that it provide a copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  All development efforts should be documented and any negative responses should be associated with the claims file.

3.  Associate with the claims file VA treatment records dated since July 2016.   All development efforts should be documented and any negative responses should be associated with the claims file.

4.  Make reasonable efforts to identify the Veteran's period(s) of Reserve service and associate with the claims file any outstanding records that are pertinent to that service.  All development efforts should be documented in the claims file.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




